Title: To James Madison from William Jones, 27 August 1813
From: Jones, William
To: Madison, James


Dear Sir
Navy Department Augt. 27. 1813
A friend in London has forwarded to me the latest maps of the Canadas, that of the upper province published in Jany last upon a large scale and from official authority.
It is certainly the best I have seen.
I send it by this days mail for your inspection and when you may find it convenient to return it I shall forward it to the secretary of War on the frontiers where it may be useful. We have nothing new from either Lake and wait in anxious suspense for the issue of both expeditions.
I am really under some apprehension that the nature of the cooperation which Gen Harrison may require of Capt Perry may delay or defeat the main object—the capture or destruction of the enemys Squadron.
If it is any thing short of an instantaneous movement of our Squadron with a sufficient body of troops onboard and in Batteaux to attack Malden and the British fleets I fear it will have the effect I deprecate.
Chauncey on the 17th. was in close pursuit of his foe at the head of the Lake.
My hopes still predominate.
The enemys squadron in the Chesapeake have fallen down about 10 or 12 miles below Annapolis. A 74 & 4 frigates have gone down to Lynnhaven roads.
Col Monroe and Gen Bloomfield apprehend an attempt to land at Herring Bay and push for this place before a force can be collected here, accomplish its destruction and then by forced marches to Port Tobacco where transports may be collected to receive them. Having less military knowledge than those worthy and intelligent gentlemen, I am obliged to look at the project through the plain medium of probabilities and difficulties.
I cannot believe the attempt will be made. Our force at and near Annapolis could certainly reach this place before the enemys unless we presume that the enemy may debark and take up his march unnoticed by our forces or by the Country. Moreover his forces and his means must be considerably diminished since he first entered the potomac, when if he had rapidly advanced by water and by land our means of resistance was certainly much less, and the temptation to him much greater during the sitting of the Legislature than at present. I have however ordered Captain Morris with his Seamen and marines to return. I think the enemy will confine his efforts to the splendid operations of stealing Beef to satisfy his natural and national appetite for that commodity, and negroes for the W India market, as none but freemen can touch the soil of Britain.
   
   Adml Warren is reported to have said that the negroes onboard having thrown themselves upon the protection of British Law he cannot return them to Slavery.



I am pleased to learn that your health is recruiting and hope that it may be soon perfectly reestablished. I am very Sincerely & respectfully your Obt Servt
W Jones
Have the Goodness to present my best respects to Mrs. Madison and to Mr Jefferson.
